116 F.3d 1489
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiffs-Appellees,v.Victor Manuel PRIETO-LOERA, aka Manuel Torres-Loera, akaVictor Lugo, aka Victor Lua, Defendant-Appellant.
No. 96-4160
United States Court of Appeals, Tenth Circuit.
June 27, 1997.

Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGEMENT*


2
After examining the briefs and appellate record, this panel has unanimously determined that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Defendant Victor Prieto-Loera appeals a 57-month sentence imposed after a plea of guilty to one count of unlawful re-entry by a deported alien, in violation of 8 U.S.C. § 1326.  Mr. Prieto-Loera's counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that, in her opinion, there are no meritorious grounds for appeal.  This court ordered Mr. Prieto-Loera to respond to counsel's Anders brief on or before March 7, 1997, and to date, he has failed to do so.


4
We have engaged in a thorough search of the record and are convinced that Mr. Prieto-Loera's counsel has done the same.  We agree with counsel that there are no meritorious grounds for appeal.  According to counsel, Mr. Prieto-Loera "feels that 57 months is too long of a sentence for the type of crime he committed."   Aplt.'s Br. at 2. Apparently, Congress and the Sentencing Commission feel otherwise;  Mr. Prieto-Loera's 57-month sentence is within the guideline range for his offense level and criminal history category.  Accordingly, we GRANT counsel leave to withdraw, and DISMISS the appeal.  See Penson v. Ohio, 488 U.S. 75, 80 (1988).  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3